     Case 2:18-cr-00760-GW Document 135 Filed 06/25/20 Page 1 of 9 Page ID #:643



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     POONAM G. KUMAR (Cal. Bar No. 270802)
 4   Assistant United States Attorney
     Deputy Chief, Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-0719
 7        Facsimile: (213) 894-6269
          E-mail:    poonam.kumar@usdoj.gov
 8

 9   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10
                             UNITED STATES DISTRICT COURT
11
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
12

13   UNITED STATES OF AMERICA,                  No. CR 18-760-GW-1

14              Plaintiff,                      ORDER SETTING FORTH FACTUAL
                                                FINDINGS PURSUANT TO
15                   v.                         THE CARES ACT
16   MIKAYEL HMAYAKYAN,

17              Defendant.

18

19        Court, having read and considered the government’s ex parte
20   application for an order setting forth factual findings regarding the
21   necessity of proceeding by video teleconference in this case, hereby
22   issues the following factual findings:
23        (1)   On March 13, 2020, the President of the United States
24              issued a proclamation declaring a National Emergency in
25              response to the COVID-19 (Coronavirus Disease) pandemic.
26        (2)   The Governor of the State of California declared a
27              Proclamation of a State of Emergency to exist in California
28              on March 4, 2020.     Health Officers from Los Angeles,
                                            1
     Case 2:18-cr-00760-GW Document 135 Filed 06/25/20 Page 2 of 9 Page ID #:644



 1              Riverside, Orange, San Bernardino, Santa Barbara, San Luis

 2              Obispo, and Ventura Counties subsequently issued local

 3              emergency orders and proclamations related to public

 4              gatherings.

 5        (3)   To date, several thousand people within the Central

 6              District of California have been confirmed to be infected

 7              with COVID-19 and the number of those infected continues to

 8              rise, causing an emergency pandemic.

 9        (4)   In their continuing guidance, the Centers for Disease

10              Control and Prevention and other public health authorities

11              have suggested the public avoid social gatherings in groups

12              of more than 10 people and practice physical distancing

13              (within about six feet) between individuals to potentially

14              slow the spread of COVID-19.       The virus is thought to

15              spread mainly from person-to-person contact, and no vaccine

16              currently exists.

17        (5)   These social distancing guidelines -- which are essential

18              to combatting the virus -- are generally not compatible

19              with holding in-person court hearings.

20        (6)   On March 27, 2020, Congress passed the Coronavirus Aid,

21              Relief, and Economic Security Act (“CARES Act”), which

22              authorized the Judicial Conference of the United States to

23              provide authority to Chief District Judges to permit

24              certain criminal proceedings to be conducted by video or

25              telephonic conference.

26        (7)   Under § 15002(b) of the CARES Act, “if the Judicial

27              Conference of the United States finds that emergency

28              conditions due to the national emergency declared by the

                                          2
     Case 2:18-cr-00760-GW Document 135 Filed 06/25/20 Page 3 of 9 Page ID #:645



 1              President under the National Emergencies Act (50 U.S.C.

 2              1601 et seq.) with respect to the Coronavirus Disease 2019

 3              (COVID–19) will materially affect the functioning of either

 4              the Federal courts generally or a particular district court

 5              of the United States, the chief judge of a district

 6              court . . . specifically finds, upon application of the

 7              Attorney General or the designee of the Attorney General,

 8              or on motion of the judge or justice, that felony pleas

 9              under Rule 11 of the Federal Rules of Criminal Procedure

10              and felony sentencings under Rule 32 of the Federal Rules

11              of Criminal Procedure cannot be conducted in person without

12              seriously jeopardizing public health and safety, and the

13              district judge in a particular case finds for specific

14              reasons that the plea or sentencing in that case cannot be

15              further delayed without serious harm to the interests of

16              justice, the plea or sentencing in that case may be

17              conducted by video teleconference, or by telephone

18              conference if video teleconferencing is not reasonably

19              available.”

20        (8)   On March 29, 2020, the Judicial Conference of the United

21              States made the appropriate findings as required under the

22              CARES Act, finding specifically that “emergency conditions

23              due to the national emergency declared by the President

24              under the National Emergencies Act (50 U.S.C. § 1601, et

25              seq.) with respect to the Coronavirus Disease 2019 (COVID-

26              19) have materially affected and will materially affect the

27              functioning of the federal courts generally.”

28

                                          3
     Case 2:18-cr-00760-GW Document 135 Filed 06/25/20 Page 4 of 9 Page ID #:646



 1        (9)   On March 29, 2020, the Chief Judge of this District also

 2              made the appropriate findings as required under the CARES

 3              Act, finding “that felony pleas under Rule 11 of the

 4              Federal Rules of Criminal Procedure and felony sentencings

 5              under Rule 32 of the Federal Rules of Criminal Procedure

 6              cannot be conducted in person without seriously

 7              jeopardizing public health and safety.        As a result, if

 8              judges in individual cases find, for specific reasons, that

 9              felony pleas or sentencings in those cases cannot be

10              further delayed without serious harm to the interests of

11              justice, judges may, with the consent of the defendant or

12              the juvenile after consultation with counsel, conduct those

13              proceedings by video conference, or by telephonic

14              conference if video conferencing is not reasonably

15              available.”

16        (10) Through this order, I now find that the guilty-plea hearing

17              in this case cannot be further delayed without serious harm

18              to the interests of justice.       My specific reasons are as

19              follows:

20        (11) On March 23, 2020, the Chief Judge of this District

21              activated The Continuity of Operations (“COOP”) Plan for

22              the Central District of California.

23        (12) Under the COOP Plan, all of the Courthouses of the Central

24              District of California are closed to the public except for

25              hearings on criminal duty matters.        Hearings by video and

26              telephonic conference may be held by individual Judges in

27              certain criminal matters, but Judges have no discretion to

28              hold in-person hearings

                                          4
     Case 2:18-cr-00760-GW Document 135 Filed 06/25/20 Page 5 of 9 Page ID #:647



 1        (13) The Court has extended the activation of the COOP Plan

 2              through and including June 22, 2020.        C.D. Cal. General

 3              Order 20-08, In Re: Coronavirus Public Emergency, Order

 4              Concerning Phased Reopening of the Court, at 2 (May 28,

 5              2020).   This extension order also sets forth a plan for

 6              reopening, which is to occur in three phases.          Phase 1 is

 7              to begin no earlier than June 1 and contemplates the return

 8              of certain staff to the courthouses to prepare for limited

 9              in-court hearings.     Phase 2 is to begin no earlier than

10              June 22, 2020 and contemplates reopening courthouses for

11              limited in-court hearings.      The last phase (Phase 3)

12              contemplates the resumption of jury trials, but the date of

13              this phase has not been determined.        As a result, no Judge

14              in this District will be able to hold any criminal trials

15              or in-person hearings in criminal or civil cases until June

16              22, 2020 -- at the earliest, when the Court contemplates

17              implementing Phase 2 of the reopening plan.         Jury trials

18              are unlikely to resume until even later, when the Court

19              implements the third and final reopening phase.

20        (14) On April 9, 2020, the Judicial Council of the Ninth Circuit

21              declared a judicial emergency in this District pursuant to

22              18 U.S.C. § 3174(d).     The Judicial Council declared this

23              emergency because, among other reasons, the Central

24              District of California is one of the busiest judicial

25              districts in the country.

26        (15) As described in the report accompanying the Judicial

27              Council’s declaration, this District currently ranks 3rd in

28              the Ninth Circuit and 12th nationally in weighted filings,

                                          5
     Case 2:18-cr-00760-GW Document 135 Filed 06/25/20 Page 6 of 9 Page ID #:648



 1              with 692 weighted filings per judgeship for the 12-month

 2              period ending December 31, 2019.       Considering the 10

 3              judicial vacancies, the adjusted weighted filings per judge

 4              is 1,076.    Overall, the total civil and criminal filings in

 5              the District reached 16,890 in 2019.

 6        (16) Prior to the Judicial Council declaring the judicial

 7              emergency, the number of criminal cases filed by the U.S.

 8              Attorney’s Office had risen substantially over previous

 9              totals.   The USAO has represented that the number of AUSAs

10              in the Central District is at an all-time high, and that

11              the USAO will soon have approximately 220 AUSAs to

12              prosecute criminal cases.

13        (17) This District is authorized 27 permanent judgeships, one

14              temporary judgeship, and has 10 vacancies, the oldest of

15              which has remained unfilled since 2014.         All are

16              categorized as judicial emergencies.        There are eight

17              nominees pending, but due to the COVID-19 pandemic the

18              status of confirmation hearing dates remains uncertain.

19              Seven active district judges are eligible to take senior

20              status or retire immediately.

21        (18) Since 2011, this District has requested anywhere from 8 to

22              13 additional judgeships.      The District has not received

23              any additional permanent or temporary judgeships since

24              1990.

25        (19) As the Judicial Conference concluded, the exceptionally

26              large number of cases pending in this District represents

27              an emergency.    A vacancy on a district court is generally

28              considered an “emergency” if the court’s “weighted filings”

                                          6
     Case 2:18-cr-00760-GW Document 135 Filed 06/25/20 Page 7 of 9 Page ID #:649



 1              exceed 600 per judgeship.      The Central District of

 2              California’s weighted filings, 692 per judgeship (61

 3              percent above the Conference standard), are high enough for

 4              each Judge’s caseload to be deemed an emergency.

 5        (20) In normal times, these extreme caseloads can interfere with

 6              the prompt resolution of cases and administration of

 7              justice in this District.      In an October 2019 letter to the

 8              White House and Congress, the Chief Judge of this District

 9              warned that “[a]s alarming as this is, the situation may

10              well worsen.    Many of the active district judges on the

11              Court who are eligible to retire continue to serve, despite

12              the ever growing workload.      If all of them chose to retire,

13              only eleven active judges would remain, putting at grave

14              risk our Court’s ability to serve the millions of people in

15              the Central District.”

16        (21) The ongoing COVID-19 pandemic will only exacerbate these

17              serious problems.     As described in an April 9 Bloomberg

18              article entitled “Short-Benched U.S. Trial Courts Face

19              Post-Pandemic Crisis,” districts with high caseloads and a

20              large number of judicial vacancies -- such as this District

21              -- will be challenged to deal with the huge backlog of

22              trials, hearings, sentencings, and other matters once

23              normal operations resume.      In an email to Bloomberg

24              commenting on this article, the Chief Judge of this

25              District agreed that the Central District of California

26              will have a “significant backlog of trials” when normal

27              operations resume.     She further expressed that the Judicial

28              Council’s recent declaration was “critical for us, given

                                          7
     Case 2:18-cr-00760-GW Document 135 Filed 06/25/20 Page 8 of 9 Page ID #:650



 1              that all ten of our district judge vacancies have been

 2              declared judicial emergencies, and that we have an

 3              extremely heavy caseload.”

 4        (22) Given these facts, it is essential that Judges in this

 5              District resolve as many matters as possible via video

 6              teleconference and telephonic hearing while the COOP Plan

 7              remains in effect.     By holding these hearings now, this

 8              District will be in a much better position to work through

 9              the backlog of criminal and civil matters once in-person

10              hearings resume.

11        (23) I therefore conclude that the guilty-plea hearing in this

12              case cannot be further delayed without serious harm to the

13              interests of justice.      If the Court were to delay this

14              hearing until it can be held in-person, it would only add

15              to the enormous backlog of criminal and civil matters

16              facing this Court, and every Judge in this District, when

17              normal operations resume.

18        (24) In addition, in this specific case, the guilty-plea hearing

19              in this case cannot be further delayed without serious harm

20              to the interests of justice because prolonging the case

21              unnecessarily would be unfair to the victims and would

22              delay any restitution order.

23        (25) Based on this form and the representations made to me by

24              the parties, the defendant in this case consents to proceed

25              with his guilty-plea hearing by video teleconference.

26        (26) Based on the findings above, and my authority under

27              § 15002(b) of the CARES Act, the guilty-plea hearing in

28

                                          8
     Case 2:18-cr-00760-GW Document 135 Filed 06/25/20 Page 9 of 9 Page ID #:651



 1              this case will be conducted by video teleconference as soon

 2              as possible.

 3

 4        IT IS SO ORDERED.

 5

 6    June 25, 2020

 7    DATE                                    THE HONORABLE GEORGE H. WU
                                              UNITED STATES DISTRICT JUDGE
 8

 9
     Presented by:
10

11         /s/
     POONAM G. KUMAR
12   Assistant United States Attorney

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          9
